Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12, 13, 15-22, 24, 25, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gochar, JR. (US Pub 2009/0107896 A1).
Regarding claim 1, Gochar discloses a system for detecting a cover with an abnormal condition, comprising: a transport track, which is configured for defining a .  
Regarding claim 2, Gochar discloses the transport track further comprises a top rail (element 34) which keeps the cover sliding between the pair of side rails.
Regarding claim 3, Gochar discloses the detection surface of the cover is a surface of inner lining (see Fig. 11; elements 102 are capable of detecting both sides of the cover).
Regarding claim 4, Gochar discloses the cover has a lateral wall around the detection surface, and the pair of bottom rails support the lateral wall of the cover (element 44 supporting elements 12).
Regarding claim 5, Gochar discloses a camera which is located below the pair of bottom rails of the detection area (see Fig. 10 element 102).
Regarding claim 6, Gochar discloses the detection surface of the cover is downward, so that the camera captures an image of the detection surface between the pair of bottom rails (see Fig. 10 and paragraph 0038).
Regarding claim 7, Gochar discloses a light source device which is located between the camera and the pair of bottom rails (see Fig. 10; element 104).
Regarding claim 8, Gochar discloses the detection surface of the cover is formed of a circle area, and the spacing of the pair of bottom rails is at least larger than the diameter of the detection surface and less than the width of the cover (see Fig. 9; element paragraph 0029).
Regarding claim 9, Gochar discloses an adjustment device configured at one side of the transport track for adjusting the spacing between the pair of bottom rails (paragraph 0029).
Regarding claim 10, Gochar discloses the pair of side rails define the cover sliding into the detection area and the cover removal area (see Fig. 3; elements 32).
Regarding claim 12, Gochar discloses the outlet is configured on one of the side rails of the cover removal area (see Fig. 9; paragraph 0034 where element 114 may be removed through an opening in the guide rails 32).
Regarding claim 13, Gochar discloses an air blower which controllably provides an air blowing direction, the air blower is configured at the side of the other side rail of the cover removal area, so that the air blowing direction is aligned to the outlet of the cover removal area (element 110).
Regarding claim 15, Gochar discloses the cover with an abnormal condition is that the detection surface has a defect (paragraph 0034) or the image of the detection surface cannot be captured.
Regarding claim 16, Gochar discloses a plurality of the covers are located between the pair of side rails and the covers keep sliding in an adjacent arrangement way before entering the cover removal area (see Fig. 3; multiple elements 12).
Regarding claim 17, Gochar discloses the spacing between the detection area and the cover removal area is an integer multiple of the width of the cover (see Fig. 9; element 12 being scanned within the detection area 100 and then element 114 being rejected one item width later at element 110).
Regarding claim 18, Gochar discloses a method for detecting a cover with an abnormal condition, which is used for removing a cover with an abnormal condition, comprising: using a pair of bottom rails to support the cover (element 30 split by element 44) at an inclination angle (paragraph 0028, lines 5-6), so that the cover slides on the pair of bottom rails; using a pair of bottom rails to define a sliding direction of the cover through a detection area and a cover removal area (see Fig. 3; paragraph 0028); in the detection area, a detection surface of the cover is detected (element 100); and in the cover removal area (element 110), the cover with an abnormal condition is removed, which is determined based on a detection result of the detection surface thereof (paragraph 0034).
Regarding claim 19, Gochar discloses using a top rail configured between the pair of side rails (element 34), so that the top rail keeps the cover sliding between the pair of the bottom rails.
Regarding claim 20, Gochar discloses configuring a camera located below the pair of bottom rails in the detection area (see Fig. 10 element 102).
Regarding claim 21, Gochar discloses making the detection surface of the cover downward to slide on the pair of bottom rails, so that the camera captures an image of the detection surface between the pair of bottom rails (see Fig. 10 and paragraph 0038).
Regarding claim 22, Gochar discloses configuring a light source device located between the camera and the pair of bottom rails (see Fig. 10; element 104).
Regarding claim 24, Gochar discloses configuring an outlet located on one of the side rails of the cover removal area for a cover with an abnormal condition passing through (see Fig. 9; paragraph 0034 where element 114 may be removed through an opening in the guide rails 32).
Regarding claim 25, Gochar discloses providing a controllably air blowing direction from one side of the other side rail in the cover removal area, so that the air blowing direction is aligned to the outlet (element 110).
Regarding claim 27, Gochar discloses using the pair of the bottom rails to keep a plurality of the covers sliding in an adjacent arrangement way before entering the cover removal area (see Fig. 3; multiple elements 12).
Regarding claim 28, Gochar discloses spacing between the detection area and the cover removal area is an integer multiple of the width of the cover (see Fig. 9; element 12 being scanned within the detection area 100 and then element 114 being rejected one item width later at element 110).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 14, 23, 26 rejected under 35 U.S.C. 103 as being unpatentable over Gochar in view of Hanna et al (US Pub 2017/0236270 A1).
Regarding claim 11, Gochar discloses all the limitations of the claim, but Gochar does not disclose a cover removal rail which is coupled to the outlet of the cover removal area for collecting the cover with an abnormal condition.  Hanna teaches as obvious a cover removal rail which is coupled to the outlet of the cover removal area for collecting the cover with an abnormal condition (paragraph 0024 and elements 11 and the reject parts stream).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the 
Regarding claim 14, Hanna further teaches a baffle configured at the outlet of the cover removal area, wherein the baffle controllably opens the outlet, so that the cover with an abnormal condition passes through the outlet (element 11).  In the present case, it would have been obvious to one of ordinary skill in the art to combine Gochar’s reject jet with Hanna’s rejection rail, as an obvious means of transporting rejected items to a suitable rejected part bin.
Regarding claim 23, Gochar discloses all the limitations of the claim, but Gochar does not disclose configuring a cover removal rail coupled to an outlet of the cover removal area for collecting the cover with an abnormal condition.  Hanna teaches as obvious configuring a cover removal rail coupled to an outlet of the cover removal area for collecting the cover with an abnormal condition (paragraph 0024 and elements 11 and the reject parts stream).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to one of ordinary skill in the art to combine Gochar’s reject jet with Hanna’s rejection rail, as an obvious means of transporting rejected items to a suitable rejected part bin. 
Regarding claim 26, Hanna further teaches configuring a baffle located at an outlet of the cover removal area, wherein the baffle controllably opens the outlet, so that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/K.K./Examiner, Art Unit 3653                     

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653